McCay, J.
Section 4184 of Irwin’s Code, taken in connection with section 4183, provides, that when an award has been made, either of the parties may.preveut its becoming the judgment of the Superior Court, by “pleading” under oath, that it is the result of accident, or mistake, or fraud, of some one or all of the arbitrators or parties, or is otherwise illegal. Section 3400 of the Code provides, that all “ pleas ” shall plainly and distinctly set forth the defence. Section 4185, provid*138ing for the trial of such issues as this, contemplates that there shall be “specifications” of the accident, fraud, etc. Under these sections, it is plain that it was the intent 'of the Legislature to provide for some more precise issue than a mere general charge of “fraud, accident, mistake, or illegality.”
How can it appear that the award is the result of the mistake, unless the facts are set forth ? There may have been a mistake which was altogether immaterial, and the same of an accident or a fraud. Nothing is better settled than that Courts will not undertake to investigate mere general statements of this character. There must be a statement of facts, a setting forth of the circumstances, so that the Court can say, that if the facts are true, the mistake did occur, and was material. The affidavit must be such as that, if the other party should not deny it, the Court can intelligently pronounce that the award was the result of the fraud, accident or mistake charged.
Men differ so much about such things that there is hardly a case in which the losing party would not He.ready to make such general statements.
An award is the judgment of men chosen by the parties, and their judgment ought not, except for good reasons, to fail to be final. The law favors arbitrations, and to allow the judgment to be arrested, and the matter re-investigated by a jury, on such loose charges, would be to fritter away the arbitration law entirely.
We are inclined to think that a finding strongly and decidedly against the evidence would be “illegal,” but the facts must be set forth, so that the Court may see that the charge is true.
2. In this case the substance of the facts stated is simply that, to a certain portion of the evidence the arbitrators did not give as much weight as the losing party thinks they ought to have done. The whole is not set forth, and we are unable to say that the award was the result of that.
We think that the statement in the award, that the arbitrators “set aside” certain certificates, does not mean that they ruled them out, but that in consequence of their being *139contradictory to other statements made by the same parties, they gave them little weight, and we agree with them. Yet, if we did not, we do not think that, for that reason, the effect of the award should be held as nothing. It is not a mere difference in the judgment the Court may have upon the facts, that would constitute mistake or illegality.” It must be such an error, in judgment, as to shock one of proper judgment — be strongly and decidedly against the evidence.
Judgment affirmed.